Citation Nr: 0722794	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965, and from March 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

This decision addresses the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for an anxiety neurosis.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  Service connection for anxiety neurosis, characterized as 
"a chronic acquired psychiatric disease," was last finally 
denied in an April 1985 Board decision.  A timely appeal was 
not thereafter initiated.  

2.  Evidence received since the April 1985 Board decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim; and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1985 Board decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the April 1985 Board 
decision denying entitlement to service connection for an 
acquired psychiatric disorder is new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given that 
the claim is reopened and remanded the Board need not address 
at this time whether VA has fully complied with the duty to 
assist and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that his claimed anxiety 
neurosis disorder was initially incurred during his active 
military service.  See VA Form 9, received in June 2004.

Review of the veteran's service medical records show that 
during his first period of service he was diagnosed as having 
"nervous tension" in October 1963.  He was provided 
medication for a nervous condition in December 1963.  A 
February 1964 health record notes that the veteran continued 
to be bothered by nerves.  Clinical evaluation during the 
appellant's December 1964 separation examination revealed 
that he was psychiatrically normal.  
 
At entrance to his second period of active service in March 
1976 the veteran was again clinically evaluated as 
psychiatrically normal.   Depression was diagnosed in 
February 1977, and an anxiety neurosis was diagnosed in March 
1977 with a previous history of psychiatric disease.  
 
A narrative summary shows that the veteran was hospitalized 
from February to March 1977.  The summary notes that 
the veteran had been medically discharged from the New York 
Police Department (NYPD) for an anxiety neurosis during the 
term between his two periods of active service.  The examiner 
noted that the veteran had been cleared for induction even 
though he reported previous psychiatric care.  He was noted 
to have severe anxiety attacks when around weapons.  
 
The June 1977 separation examination report includes a 
diagnosis of an anxiety neurosis.  

With respect to the term between the veteran's two periods of 
active service, a February 1975 letter from a private board 
certified psychiatrist notes that the veteran joined the NYPD 
in October 1968.  A diagnosis of anxiety neurosis was 
supplied.  Notwithstanding the above referenced service 
medical records pertaining to the appellant's first term of 
service, the letter indicates that the veteran had no prior 
history of anxiety, depression, or psychosomatic complaints.  
Several stressful police work-related incidents were 
reported.  The psychiatrist attributed the veteran's neurosis 
to his police work experiences.  

A March 1975 letter from another private physician shows that 
the veteran had anxiety reaction and depressive reaction, 
which were attributed to his NYPD-related experiences.  

An August 1983 RO decision denied service connection for 
anxiety neurosis.  The veteran perfected an appeal to this 
decision.  An April 1985 Board decision denied entitlement to 
service connection for a chronic acquired psychiatric 
disease.  The Board determined that psychiatric symptoms 
reported during the veteran's first period of service were 
transitory in nature and did not result in a chronic 
psychiatric disease, that he developed anxiety neurosis while 
serving as a police officer with the NYPD, and that the 
anxiety neurosis which existed prior to the veteran's second 
period of active military service did not worsen during this 
second period of service.  The April 1985 Board decision is 
final.  38 U.S.C.A. § 7104.

A claim to reopen the veteran's service connection claim for 
anxiety neurosis was received by the RO in July 2002.

The claim to reopen was subsequently denied by the RO in 
February 2003.  The veteran thereafter perfected an appeal to 
this decision.

VA medical records dated from 2002 to 2004 show variously 
diagnosed psychiatric disorders, to include anxiety neurosis 
(August 2002); post-traumatic stress disorder, anxiety 
disorder, personality disorder, and schizophrenia (August 
2003), and anxiety (March 2004).  

A letter dated in June 2004, signed by a VA clinical social 
worker and a VA psychiatrist, notes that the veteran suffers 
from chronic persistent anxiety which began during his first 
tour of military service (1962 to 1965).  The medical 
providers added that while the veteran's condition had been 
exacerbated by stressors in other work environments, its 
initial onset began during the veteran's first tour of duty 
and became chronic in nature at that time.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."


Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

VA most recently denied service connection for a chronic 
acquired psychiatric disorder in April 1985, finding, 
essentially, that psychiatric symptoms reported during the 
veteran's first period of service were transitory in nature 
and did not result in a chronic psychiatric disease, that the 
appellant developed an anxiety neurosis while serving as a 
police officer, and that the anxiety neurosis, which existed 
prior to the veteran's second period of active military 
service, did not worsen during that term.  That decision is 
final.

Evidence added to the record since the April 1985 Board 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised, in part, on a finding that 
the psychiatric symptoms shown during the veteran's first 
period of service were transitory in nature and did not 
result in a chronic psychiatric disease, the June 2004 VA 
medical letter which reports that the appellant's psychiatric 
problems during his first period of military service were 
chronic tends to relate to an unestablished fact necessary to 
substantiate the claim.  Hence, the additional evidence 
received is new and material.  Therefore, the claim of 
entitlement to service connection for anxiety neurosis is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for an anxiety 
neurosis and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an anxiety neurosis is 
reopened.


REMAND

The reopening of the claim of entitlement to service 
connection for anxiety neurosis triggers certain duty to 
assist provisions under the law, which must be met prior to 
de novo review of the claim.  The duty to assist includes 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  
 
The veteran currently suffers from variously-diagnosed 
psychiatric disorders, to include an anxiety neurosis, 
depression, and schizophrenia.  Whether any current 
psychiatric disorder is related to service is a medical 
question best resolved by competent medical opinion.  VA's 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The appellant should be afforded a VA 
psychiatric examination to determine the 
nature, onset date and etiology of any 
psychiatric disorder that may currently 
be present.  Further, the examiner must 
determine whether this disorder (if 
present) is related to an incident or 
injury that occurred in service.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
 The appellant's claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  In 
addition, the following matters should be 
addressed:

(a).  The examination report should 
identify any disorder associated 
with the appellant's psychiatric 
state.

(b).  The examiner should indicate 
whether it is at least as likely as 
not that the appellant's currently 
diagnosed psychiatric disorder(s), 
is/are etiologically related to 
either (or both) of the veteran's 
two periods of military service.

(c).  The examiner must opine 
whether it is at least as likely as 
not that the veteran had a 
psychiatric disorder which 
preexisted his March 1976 entrance 
into his second period of military 
service.  If the examiner answers 
this question affirmatively, he or 
she must provide the basis in the 
record for such a conclusion, and 
indicate further, whether the 
preexisting psychiatric disorder 
worsened in service, and whether 
such worsening resulted from an 
injury or activities in service or 
the natural progression of the 
disorder. If aggravation is found in 
service, the examiner should attempt 
to quantify the degree of additional 
disability resulting from the 
aggravation.   
 
(d)  If a psychiatric disorder did 
not preexist the appellant's first 
term of service, the examiner must 
address whether it is at least as 
likely as not that such a disorder 
was incurred during either period of 
service.

A complete rationale for any 
opinions expressed must be provided.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
(in accordance with 38 U.S.C.A. § 7105 
(West 2002)) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


